Citation Nr: 0919353	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right knee chondromalacia with arthritis prior to 
August 14, 2008.

2.  Entitlement to an increased rating in excess of 10 
percent for left knee arthritis prior to August 14, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO increased the 
ratings for the Veteran's right and left knee disabilities 
from 0 to 10 percent, each effective the August 25, 2006 date 
of the increased rating claim.

In December 2008, after jurisdiction over the Veteran's case 
was transferred to the VARO in Roanoke, Virginia, the RO 
increased the ratings for the Veteran's right and left knee 
disabilities to 20 percent, effective August 14, 2008.  The 
RO also granted a temporary total rating for the Veteran's 
right knee disability followed by a 30 percent rating, based 
on right knee replacement surgery under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055.

In February 2009, the Veteran testified at a Board personal 
hearing at the RO in Roanoke, Virginia, before the 
undersigned; a transcript of that hearing is of record.  
During the hearing, the Veteran indicated that he was 
satisfied with the ratings of 20 percent and higher for the 
right knee disability and the 20 percent rating for the left 
knee disability from August 14, 2008.  See Hearing 
Transcript, p. 2.  As there is no disagreement regarding the 
20 percent rating or desire to appeal that aspect of the 
rating decision, as indicated on the title page, the Board 
will address only the ratings for the Veteran's knee 
disabilities prior to August 14, 2008.

In addition, the Veteran submitted at the Board personal 
hearing a February 2009 office visit summary from Dr. 
Adelaar.  He does not appear to have waived initial RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2008).  Some of the letter discussed the Veteran's right 
total knee replacement surgery and right and left knee 
symptoms since August 14, 2008.  This evidence is not 
pertinent to the appeal because the Veteran has expressed 
satisfaction with the ratings he is receiving for this time 
period.  Moreover, Dr. Adelaar's discussion of the Veteran's 
symptoms prior to this date referred to the Veteran's 
arthritis, his subsequent knee replacement, and the fact that 
there are disabilities of both knee joints.  As these facts 
were already before the RO and discussed by the RO in its 
various adjudications, this evidence is duplicative of 
evidence previously submitted; therefore, it is not pertinent 
to the issues on appeal.  Consequently, a remand for RO 
consideration of this evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  For the rating period prior to August 14, 2008, the 
evidence shows dislocated semilunar cartilage in the right 
knee with frequent episodes of locking, pain, and effusion 
into the joint; however, the evidence show no ankylosis, 
subluxation or instability, impairment of the tibia and 
fibula, flexion limited to 15 degrees, extension limited to 
20 degrees.

2.  Prior to August 14, 2008, there was no evidence of left 
knee ankylosis, subluxation or instability, dislocated 
semilunar cartilage, impairment of the tibia or fibula, or 
flexion limited to 30 degrees or extension limited to 15 
degrees, or flexion limited to 45 degrees with extension 
limited to 10 degrees.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 14, 2008, the 
criteria for a rating of 20 percent, but no higher, have been 
met for right knee chondromalacia with arthritis.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5262 (2008).

2.  For the rating period prior to August 14, 2008, the 
criteria for an increased rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256-5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a December 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claims for 
increased ratings for the Veteran's bilateral knee 
disabilities.  In addition, this letter satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  

The December 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased ratings claims as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claims and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The December 2006 letter also explained that disability 
ratings are determined by applying VA's rating schedule under 
which the RO would assign a rating from 0 to 100 percent, and 
that it would consider evidence of the nature of the symptoms 
of the condition, their severity and duration, and their 
impact upon employment.

The December 2006 letter did not inform the Veteran that he 
should substantiate his increased ratings claims with 
evidence of the impact of the disabilities on daily life, or 
told that some of the rating criteria required specific 
measurements to substantiate entitlement to a higher rating 
until this information was included in the July 2007 
statement of the case (SOC).  This information, appearing in 
the most recent SSOC, a post-decisional document, could not 
provide VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1320 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 F.3d 
1328, 1333-1334 (Fed. Cir. 2006).  

When there is a VCAA notice error, a Veteran has the burden 
of showing that such error was prejudicial.  See Harris v. 
Shinseki, No. 2008-7137 (Fed. Cir. May 15, 2009) (citing 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009)).  Here, the 
Veteran has not alleged or shown any prejudice from the 
notice error.  Moreover, in his written statements and 
hearing testimony, the Veteran described the impact of his 
knee disabilities on his daily life, thereby showing that he 
understood that the impact of his disabilities on his daily 
life was relevant to his increased rating claims and could 
help to substantiate this claim.  Further, the Veteran 
received notice of the rating criteria in the July 2007 SOC.  
While such a post-decisional document could not provide VCAA 
notice, it should have put the Veteran on notice as to what 
was required.  He had a meaningful opportunity to participate 
in the adjudication of his claims inasmuch as he had several 
years after the notice to submit evidence and argument.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded 
December 2006 and April 2008 VA-authorized examinations.  
While the Veteran contended in an August 2008 letter that the 
April 2008 VA-authorized examiner was incompetent and lacked 
the necessary skills to assess and determine the functional 
loss of his knees, the discussion below reflects that the 
April 2008 examination report provides a sufficient basis on 
which to rate the Veteran's bilateral knee disability.  
Moreover, while the Veteran expressed his "professional 
opinion" as to the VA-authorized examiner's competence, 
there is no evidence that the Veteran has sufficient medical 
expertise to opine on the medical matter of the examiner's 
competence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for the 
Veteran's bilateral knee disabilities are thus ready to be 
considered on the merits.

Rating Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The 10 percent rating for the Veteran's right knee 
chondromalacia with arthritis was granted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5024-5010.  These 
hyphenated diagnostic codes reflect that the Veteran's 
chondromalacia was rated as analogous to tenosyvitis, which 
in turn is rated based on limitation of motion of the 
affected part.  The Veteran's left knee arthritis was rated 
under DC 5010.  DC 5010 provides that traumatic arthritis is 
rated as degenerative arthritis under DC 5003.  The 10 
percent ratings were assigned in the March 2007 rating 
decision because, while there was normal range of motion of 
both knees, DC 5003 provides that X-ray evidence of arthritis 
warrants a 10 percent rating in the absence of limitation of 
motion.

DCs 5260 and 5261 provide for ratings based on limitation of 
flexion and extension of the leg.  Normal range of motion of 
the knee is 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a 10 percent rating is warranted if flexion is 
limited to 45 degrees, a 20 percent rating is warranted if it 
is limited to 30 degrees, and a 30 percent rating is 
warranted if it is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted if extension 
is limited to 10 degrees, a 20 percent rating is warranted if 
it is limited to 15 degrees, a 30 percent rating is warranted 
if it is limited to 20 degrees, a 40 percent rating is 
warranted when it is limited to 30 degrees, and a 50 percent 
rating is warranted if it is limited to 45 degrees.  
38 C.F.R. § 4.71a. 

After a review of the evidence, the Board finds that there is 
no basis for a rating higher than 10 percent for either knee 
for the relevant period under consideration prior to August 
14, 2008 based on limitation of range of motion.  Range of 
motion was a normal 0 to 140 degrees on both the December 
2006 and April 2008 VA-authorized examinations.  Moreover, 
neither the private nor VA treatment records during the 
relevant appeal period showed compensable limitation of 
either flexion or extension.  For example, a January 2006 
Colonial Orthopaedics treatment note indicates that range of 
motion was 5 degrees extension to 125 degrees flexion, and a 
May 2007 VA orthopedic surgery consultation note indicates 
that there was about 115 degrees flexion to full extension of 
both knees.  The first indication of compensable limitation 
of motion was Dr. Adelaar's August 14, 2008 letter indicating 
110 degrees flexion and 15 degrees extension bilaterally, 
warranting 20 percent ratings for each knee for limitation of 
extension, but only from the date of the letter, which did 
not indicate the date of these range of motion findings.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

In this case, on the December 2006 VA-authorized examination, 
there was no pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  On the April 2008 VA-
authorized examination, there was additional limitation of 
joint function of both knees by pain after repetitive use, 
but not by fatigue, weakness, lack of endurance, or 
incoordination.  However, limitation of joint function by 
pain was indicated to be by "0 degrees."  Moreover, there 
was no indication of any significant limitation of motion due 
to pain or any of the other orthopedic DeLuca factors in the 
VA or private treatment notes.  Thus, the evidence does not 
support assignment of a higher rating based on the DeLuca 
factors (38 C.F.R. §§ 4.40, 4.45) because there is no 
evidence that the Veteran's pain is so disabling to actually 
or effectively result in flexion limited to 30 degrees or 
extension limited to 15 degrees-the requirements for the 
next higher 20 percent rating under DCs 5260 and 5261, or 
flexion limited to 30 degrees or extension limited to 15 
degrees, or flexion limited to 45 degrees with extension 
limited to 10 degrees, as required for separate compensable 
disability ratings based on limitation of both flexion and 
extension each to a compensable degree. 

However, even though there is no basis for a rating higher 
than 10 percent prior to August 14, 2008 under DCs 5260 or 
5261, there are other potentially applicable diagnostic codes 
providing for ratings higher than 10 percent which must be 
considered when rating disabilities of the knees.  See 
Schafrath, 1 Vet. App. at 593.

DC 5256 provides for higher ratings for ankylosis; however, 
the range of motion findings above reflect that there is no 
ankylosis of either knee.  Under DC 5257, knee impairment 
with recurrent subluxation or lateral instability warrants a 
20 percent rating if it is moderate, or a 30 percent rating 
if it is severe.  Under DC 5262, a 20 percent rating is 
assigned for malunion of the tibia with moderate knee 
disability, a 30 percent rating is assigned for malunion of 
the tibia and fibula with marked knee disability, and a 40 
percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.  In addition, 
separate ratings may be warranted for arthritis that limits 
motion under DCs 5260 and 5261 and instability of the knee 
under DC 5257 without violating the rule against pyramiding, 
i.e., rating the same disability or its manifestations under 
different diagnostic codes.  See VAOPGCPREC 23-97; 38 C.F.R. 
§ 4.14.

The Board finds that the Veteran is entitled to a 20 percent 
rating for his right knee disability, but no higher, for the 
period prior to August 14, 2008 under DC 5258. Under DC 5258, 
dislocated semi lunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated 20 
percent; that is the only rating provided under DC 5258.  
38 C.F.R. § 4.71a.  

The treatment records reflect that the Veteran underwent a 
right knee chondroplasty.  In addition, the Veteran testified 
during the Board personal hearing that he experienced 
locking, pain, and effusion into the joint of the right knee.   
The Veteran is competent to report objective manifestations 
of knee problems, but his testimony must be weighed against 
the other evidence of record.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran has 
consistently reported pain in the right knee.  

As to locking and effusion, some of the evidence indicates 
that the Veteran has experienced these symptoms and some 
indicates otherwise.  For example, an October 2005 Colonial 
Orthopaedics note indicates that there was no definite 
locking, a January 2006 Colonia Orthopaedics note indicates a 
small effusion, the December 2006 VA-authorized examination 
report indicates that there was no locking pain or joint 
effusion, the December 2006 X-rays showed no significant 
joint effusion of the right knee, and the April 2008 VA-
authorized examination was ambiguous, as it indicated with 
regard to the right knee, "There is no genu recurvatum and 
locking pain."  

Given that the evidence indicates likely dislocation of the 
semilunar cartilage of the right knee and the evidence is 
approximately evenly balanced as to whether there has been 
frequent locking, pain, and effusion into the joint, the 
Board finds that, with reasonable doubt resolved in favor of 
the Veteran, a 20 percent rating is warranted under DC 5258 
for the Veteran's right knee disability.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The Board notes that this is 
the only rating for dislocation of semilunar cartilage and, 
therefore, a higher rating is not possible for the Veteran's 
right knee disability under DC 5258.

In addition, a rating higher than 20 percent is not otherwise 
warranted for the Veteran's right knee disability for the 
relevant period prior to August 14, 2008.  A disability 
rating higher than 10 percent is not warranted for the left 
knee disability for the period prior to August 14, 2008, for 
the following reasons.

There is no basis for a separate rating under DC 5257 for 
either knee because the evidence reflects that there has not 
been subluxation or instability of either knee throughout the 
appeal period.  For example, the January 2006 Colonial 
Orthopaedics note indicates that each knee was stable, the 
December 2006 VA-authorized examination report indicates that 
there was no subluxation of the knees and the joints were 
stable, the May 2007 VA orthopedic surgery note indicates 
that the Veteran denied any significant instability and the 
knees were stable, and the April 2008 VA-authorized 
examination report indicates that all stability tests were 
within normal limits bilaterally.  While the Veteran 
testified during the hearing that he has experienced 
instability of the knees, that testimony must be weighed 
against the other evidence, which consistently shows no 
instability on clinical examination.

In addition, X-ray evidence reflects that there is no 
nonunion or malunion of the tibia and fibula of either knee 
warranting a higher rating under DC 5262.  For example, the 
October 2005 Chronic Orthopaedics treatment note indicates 
that X-rays showed advanced arthritis, but did not indicate 
that the X-rays showed nonunion or malunion of the tibia and 
fibula, the December 2006 right knee X-ray did not indicate 
any malunion or nonunion of the tibia and fibula, the May 
2007 VA orthopedic surgery note reflects that X-rays did not 
indicate any malunion or nonunion of the tibia and fibula.

Finally, there is no basis for a 20 percent rating for left 
knee under DC 5258, because the evidence does not indicate 
that there has been dislocation of the semilunar cartilage of 
this knee.  There is no evidence that the Veteran has had 
chondromalacia of the left knee.  Moreover, the treatment 
records throughout the appeal period indicate that the right 
knee symptoms have been worse than the left, and a March 2003 
Stony point treatment note indicates right, but not left, 
knee locking, an April 2005 Stony point treatment record 
indicates that there were no meniscal signs present, and the 
April 2008 VA-authorized examination report definitively 
indicated with regard to the left knee that there was no 
locking pain, as opposed to the ambiguous reference with 
regard to the right knee noted above.  For these reasons, the 
Board finds that there is no basis for a schedular rating 
higher than 20 percent for the Veteran's right knee 
disability, or higher than 10 percent for his left knee 
disability, for the period prior to August 14, 2008.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The detailed discussion above, considering multiple symptoms 
under multiple potentially applicable diagnostic codes, 
reflects that the symptoms of the Veteran's bilateral knee 
disabilities are fully contemplated by the applicable rating 
criteria, which contemplates, for example, the Veteran's knee 
symptoms of knee pain, locking, effusion, and limitation of 
motion, including due to pain, as well as ratings for 
specifically diagnosed disabilities that include arthritis 
and cartilage or meniscal involvement.  Thus, while the Board 
has considered the Veteran's general testimony as to the 
negative effect of his service-connected knee disabilities on 
his employment and daily life, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required under 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the Veteran 
is entitled to a rating of 20 percent, but no higher, for his 
right knee disability for the period prior to August 14, 
2008, and that the claims for increased ratings for his right 
and left knee disabilities must otherwise be denied.  In 
reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine in granting the higher 20 
percent rating for 


the right knee disability for the period prior to August 14, 
2008; however, the Board finds that the preponderance of the 
evidence is against each of the remaining aspects of these 
increased rating claims.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An increased rating of 20 percent for right knee 
chondromalacia with arthritis, for the rating period prior to 
August 14, 2008, is granted.

An increased rating in excess of 10 percent for left knee 
arthritis, for the period prior to August 14, 2008, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


